PER CURIAM.
The petition for writ of habeas corpus is hereby granted. Petitioner’s public defender alleged that he inadvertently missed the deadline for filing an appeal- of the order revoking petitioner’s community control. The state does not disagree that petitioner is entitled to relief. State v. Meyer, 430 So.2d 440 (Fla.1983); Latimore v. State, 696 So.2d 1290 (Fla. 4th DCA 1997) (citing Gunn v. State, 612 So.2d 643 (Fla. 4th DCA 1993)).
As provided by Florida Rule of Appellate Procedure 9.140(j)(5)(D)(1997), this Court’s opinion and mandate shall be filed with the lower tribunal and treated as the notice of appeal.
GUNTHER, WARNER and KLEIN, JJ.', concur.